HEALY, Circuit Judge.
This is a companion case to United States v. La Shagway, 9 Cir., 95 F.2d 200, this day decided.
The appellee pleaded guilty to a charge of forging a postal money order and was sentenced to be imprisoned for a period of one year. In the judgment, which committed appellee to the custody of the Attorney General for imprisonment, the District Court reserved power, “on good cause shown, to reduce the term of sentence imposed herein. The Court also reserves the right to consider the matter of probation at some future time, if it can be shown that you can obtain employment, or for any other reason that appears to the Court.” The term of court was extended for the purpose of considering these matters.
On April 7, 1937, the marshal delivered appellee to the keeper of the county jail at Carson City, Nevada, pursuant to the commitment order. On April 29, 1937, the court ordered the convict “released on probation for balance of jail term and one year thereafter and allowed to go to his home at Akron, Ohio where he will be under the supervision .of the United States Probation Officer for the District of Ohio. During thé probation period subject to the further order of the Court he will reimburse the Postmaster at Panaca, Nevada, for the amount of the money order and pay to the Government the costs in this case and the expense of his transportation.” The appeal is from this order.
The case is governed by the principles announced in United States v. La Shag-way, supra, and the probation order is reversed.